

	

		II

		109th CONGRESS

		1st Session

		S. 1135

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Bennett (for himself

			 and Mr. Hatch) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the exchange of certain land

		  in Grand and Uintah Counties, Utah, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Utah Recreational Land Exchange Act of

			 2005.

		2.Findings and

			 purposes

			(a)FindingsCongress finds that—

				(1)the area surrounding the Colorado River in

			 Grand County, Utah, and Dinosaur National Monument and the Book Cliffs in

			 Uintah County, Utah, contains nationally recognized scenic vistas, significant

			 archaeological and historic resources, valuable wildlife habitat, and

			 outstanding opportunities for public recreation that are enjoyed by hundreds of

			 thousands of people annually;

				(2)the State of Utah owns multiple parcels of

			 land in the area that were granted to the State under the Act of July 16, 1894

			 (28

			 Stat. 107, chapter 138), to be held in trust for the benefit of

			 the public school system and other public institutions of the State;

				(3)the parcels of State trust land are largely

			 scattered in checkerboard fashion amid the Federal land comprising the area of

			 the Colorado River corridor, the Dinosaur National Monument, and the Book

			 Cliffs;

				(4)the State trust land in the area of the

			 Colorado River corridor, Dinosaur National Monument, and the Book Cliffs

			 includes significant natural and recreational features, including—

					(A)portions of Westwater Canyon of the

			 Colorado River;

					(B)the nationally recognized Kokopelli and

			 Slickrock trails;

					(C)several of the largest natural rock arches

			 in the United States;

					(D)multiple wilderness study areas and

			 proposed wilderness areas; and

					(E)viewsheds for Arches National Park and

			 Dinosaur National Monument;

					(5)the large presence of State trust land

			 located in the Colorado River corridor, Dinosaur National Monument, and the

			 Book Cliffs area makes land and resource management in the area more difficult,

			 costly, and controversial for the United States and the State of Utah;

				(6)although the State trust land was granted

			 to the State to generate financial support for public schools in the State

			 through the sale or development of natural resources, development of those

			 resources in the Colorado River corridor, Dinosaur National Monument, and the

			 Book Cliffs area may be incompatible with managing the area for recreational,

			 natural, and scenic resources;

				(7)the United States owns land and interests

			 in land in other parts of the State of Utah that can be transferred to the

			 State in exchange for the State trust land without jeopardizing Federal

			 management objectives or needs; and

				(8)it is in the public interest to exchange

			 federally-owned land in the State for the Utah State trust land located in the

			 Colorado River Corridor, Dinosaur National Monument, and the Book Cliffs area,

			 on terms that are fair to the United States and the State of Utah.

				(b)PurposeIt is the purpose of this Act to authorize,

			 facilitate, and expedite the exchange of certain Federal land and non-Federal

			 land in the State to further the public interest by—

				(1)exchanging Federal land that has limited

			 recreational and conservation resources; and

				(2)acquiring State trust land with important

			 recreational, scenic, and conservation resources for permanent public

			 management and use.

				3.DefinitionsIn this Act:

			(1)Federal

			 landThe term Federal

			 land means the approximately ____ acres of Federal land located in Grand

			 and Uintah Counties, Utah, as generally depicted on the map.

			(2)MapThe term map means the map

			 entitled Utah Recreational Land Exchange-Federal and Non-Federal

			 Lands and dated February 9, 2005.

			(3)Non-Federal

			 landThe term

			 non-Federal land means—

				(A)the approximately ____ acres of State trust

			 land located in the Colorado River corridor in Grand County, Utah, as generally

			 depicted on the map;

				(B)the approximately ____ acres of State trust

			 land located in the vicinity of Dinosaur National Monument in Uintah County,

			 Utah, as generally depicted on the map; and

				(C)the approximately ____ acres of State trust

			 land located in the vicinity of the Book Cliffs area in Uintah County, Utah, as

			 generally depicted on the map.

				(4)SecretaryThe term Secretary means the

			 Secretary of the Interior.

			(5)StateThe term State means the State

			 of Utah, as trustee under the Utah State School and Institutional Trust Lands

			 Management Act (Utah Code Ann. 53c–1–101 et seq.).

			4.Exchange of

			 land

			(a)In

			 generalIf, not later than 30

			 days after the date of enactment of this Act, the State offers to convey to the

			 United States title to the non-Federal land that is acceptable to the

			 Secretary, the Secretary shall—

				(1)accept the offer; and

				(2)on receipt of acceptable title to the

			 non-Federal land and subject to valid existing rights, simultaneously convey to

			 the State all right, title, and interest of the United States in and to the

			 Federal land.

				(b)Conveyance of

			 individual parcelsNotwithstanding that appraisals for all of

			 the parcels of Federal land and non-Federal land may not have been completed

			 under section 5, individual parcels of Federal land and non-Federal land may be

			 exchanged under subsection (a) at any time after the date on which the

			 appraised values of the individual parcels are approved under section

			 5(b)(5).

			(c)Timing

				(1)In

			 generalExcept as provided in

			 paragraph (2), the exchange of land authorized by subsection (a) shall be

			 completed not later than 330 days after the date on which the State makes the

			 Secretary an offer to convey the non-Federal land under that subsection.

				(2)ExtensionThe Secretary and the State may mutually

			 agree to extend the deadline specified in paragraph (1).

				5.Exchange valuation,

			 appraisals, and equalization

			(a)Equal value

			 exchangeThe value of the

			 Federal land and non-Federal land to be exchanged under this Act—

				(1)shall be approximately equal; or

				(2)shall be made approximately equal in

			 accordance with subsection (c).

				(b)Appraisals

				(1)In

			 generalThe value of the

			 Federal land and the non-Federal land shall be determined by appraisals

			 conducted—

					(A)using, where appropriate, comparable sales

			 of surface and subsurface property; and

					(B)subject to paragraph (3), in accordance

			 with—

						(i)the Uniform Appraisal Standards for Federal

			 Land Acquisitions (2002);

						(ii)the Uniform Standards of Professional

			 Appraisal Practice;

						(iii)section 206(d) of the

			 Federal Land Policy and Management Act of

			 1976 (43 U.S.C. 1716(d)); and

						(iv)section 2201.3–2 of title 43, Code of

			 Federal Regulations (or successor regulations).

						(2)Selection of

			 appraiserThe appraisals of

			 the Federal land and non-Federal land shall be conducted by 1 or more

			 independent third-party appraisers selected jointly by the Secretary and the

			 State.

				(3)RequirementsDuring the appraisal process, the appraiser

			 shall—

					(A)consider comparable public and private

			 sales without regard to—

						(i)whether the land was acquired for

			 conservation or preservation purposes; or

						(ii)the nonprofit status of the entity making

			 the acquisition; and

						(B)if value is attributed to the land because

			 of the presence of minerals subject to leasing under Federal mineral leasing

			 laws, adjust the value proportionately to reflect Federal mineral revenue

			 sharing, subject to the condition that the Utah School and Institutional Trust

			 Lands Administration assume the revenue sharing obligation of the United States

			 with respect to the land.

					(4)CostsThe Secretary and the State shall share

			 third party appraisal costs equally.

				(5)Review and

			 approval

					(A)In

			 generalNot later than 120

			 days after the date on which the appraiser is selected under paragraph (2), the

			 appraiser shall submit to the Secretary and the State a copy of the completed

			 appraisals for review.

					(B)Approval or

			 disapprovalNot later than 90

			 days after the date of receipt of an appraisal under subparagraph (A), the

			 Secretary and the State shall independently approve or disapprove the

			 appraisal.

					(6)Determination

			 of value

					(A)Determination

			 by Secretary and StateIf the

			 Secretary and the State are unable to agree on the value of a parcel of land,

			 the value of the parcel may be determined by the Secretary and the State in

			 accordance with paragraphs (2) and (4) of

			 section

			 206(d) of the Federal Land

			 Policy and Management Act of 1976 (43 U.S.C. 1716(d)).

					(B)Determination

			 by court

						(i)In

			 generalNotwithstanding any

			 other provision of law, if the Secretary and the State have not agreed on the

			 value of a parcel by the date that is 1 year after the date of enactment of

			 this Act, a Federal district court (including the United States District Court

			 for the District of Utah, Central Division) shall have jurisdiction to

			 determine the value of the parcel.

						(ii)LimitationAn action to determine the value of a

			 parcel under clause (i) shall be brought not earlier than 1 year, but not more

			 than 3 years, after the date of enactment of this Act.

						(c)Equalization of

			 values

				(1)Surplus of

			 Non-Federal landIf after

			 completion of the appraisal and dispute resolution process under subsection

			 (b), the value of the non-Federal land exceeds the value of the Federal land,

			 the State shall remove parcels of non-Federal land from the exchange until the

			 value of the Federal land and non-Federal land is approximately equal.

				(2)Surplus of

			 Federal landIf after

			 completion of the appraisal and dispute resolution process under subsection

			 (b), the value of the Federal land exceeds the value of the non-Federal land,

			 the value of the Federal land and non-Federal land may be equalized by—

					(A)the Secretary and the State removing

			 parcels of Federal land from the exchange until the value is approximately

			 equal; or

					(B)the Secretary and the State adding

			 additional State trust land to the non-Federal land, if—

						(i)the additional land has been appraised in

			 accordance with an ongoing Federal acquisition process or program; and

						(ii)the appraised value (as determined under

			 clause (i)) has been accepted by the Secretary.

						6.Status and management

			 of land after exchange

			(a)Administration

			 of Non-Federal land

				(1)In

			 generalSubject to paragraph

			 (2) and in accordance with

			 section

			 206(c) of the Federal Land

			 Policy and Management Act of 1976 (43 U.S.C. 1716(c)), the

			 non-Federal land acquired by the United States under this Act shall become part

			 of, and be managed as part of, the Federal administrative unit or area in which

			 the land is located.

				(2)LimitationThe payment of mineral revenues from the

			 non-Federal land acquired by the United States under this Act shall be subject

			 to section

			 35 of the Mineral Leasing

			 Act (30

			 U.S.C. 191).

				(b)Withdrawal of

			 Federal landSubject to valid

			 existing rights, the Federal land is withdrawn from—

				(1)disposition under the public land

			 laws;

				(2)location, entry, and patent under the

			 mining laws; and

				(3)the operation of—

					(A)the mineral leasing laws;

					(B)the Geothermal Steam Act of 1970

			 (30 U.S.C.

			 1001 et seq.); and

					(C)the first section of the Act of July 31,

			 1947 (commonly known as the Materials Act of 1947)

			 (30 U.S.C.

			 601).

					(c)Grazing

			 permits

				(1)In

			 generalIf land acquired

			 under this Act is subject to a lease, permit, or contract for the grazing of

			 domestic livestock in effect on the date of acquisition, the party acquiring

			 the land shall allow the grazing to continue for the remainder of the term of

			 the lease, permit, or contract, subject to the related terms and conditions of

			 user agreements, including permitted stocking rates, grazing fee levels, access

			 rights, and ownership and use of range improvements.

				(2)RenewalTo the extent allowed by Federal or State

			 law, on expiration of any grazing lease, permit, or contract described in

			 paragraph (1), the holder of the lease, permit, or contract shall be entitled

			 to a preference right to renew the lease, permit, or contract.

				(3)CancellationNothing in this Act prevents a party to a

			 grazing permit, lease, or contract from canceling the grazing permit, lease, or

			 contract if the land subject to the permit, lease, or contract is sold,

			 conveyed, transferred, or leased for non-grazing purposes by the party.

				(4)Base

			 propertiesIf land conveyed

			 by the State under this Act is used by a grazing permittee or lessee to meet

			 the base property requirements for a Federal grazing permit or lease, the land

			 shall continue to qualify as a base property for the remaining term of the

			 lease or permit and the term of any renewal or extension of the lease or

			 permit.

				(d)Hazardous

			 materials

				(1)In

			 generalThe Secretary and, as

			 a condition of the exchange, the State shall make available for review and

			 inspection any record relating to hazardous materials on the land to be

			 exchanged under this Act.

				(2)CostsThe costs of remedial actions relating to

			 hazardous materials on land acquired under this Act shall be paid by those

			 entities responsible for the costs under applicable law.

				(e)Historic

			 propertiesA conveyance of

			 Federal land under this Act shall not be considered to be an undertaking under

			 section 106 of the National Historic Preservation Act (16 U.S.C. 470f) if the

			 Utah State Antiquities Act (Utah Code Ann. 9–8–301 et seq.) or a similar State

			 law is in effect on the date of the conveyance of the Federal land.

			(f)Provisions

			 relating to Federal landThe

			 exchange of land under this Act shall be considered to be in the public

			 interest under section 206(a) of the

			 Federal Land Policy and Management Act of

			 1976 (43 U.S.C. 1716(a)).

			7.Authorization of

			 appropriations

			There are authorized to be appropriated

			 such sums as are necessary to carry out this Act.

			

